DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.


Status of Claims
Claims 1-11 are currently pending.  Claim 11 is newly added.  Claims 4 and 6 are withdrawn as being drawn to a nonelected species.  Claims 1-3, 5 and 7-11 are examined in light of the elected species of a combination of xanthan gum and gellan gum as the gelling agents, Sambucus nigra seed oil as the oil component and Lactobacillus/radish root fement filtrate.
 

Information Disclosure Statement



Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn  

Claim Rejections - 35 USC § 103
In view of Applicants’ arguments the rejection of claims 1-3, 5 and 7-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnam US 2016/0367676 (12/22/2016) in view of Saeki et al. US 2017/0312207 (11/10/2015) and Jacobs US 2010/0119463 (5/13/2010) is withdrawn.

New Rejections   

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilmot et al. US 2003/0215470 (12/22/2016) in view of Saeki et al. US 2017/0312207 (11/10/2015) and Jacobs US 2010/0119463 (5/13/2010). 

Wilmot teaches that it provides a method of preparing stable, surfactant-free, low viscosity oil-in-water dispersions comprising hydrophobic physiologically active materials or hydrophobic aesthetic modifiers which are easily formulated into topical cosmetic and pharmaceutical compositions.  (See [0014]).  
Wilmot teaches a combination of xanthan gum and gellan gum. (See [0063]). Wilmot also teaches that xanthan gum is a preferred gelling agent and that combinations of gelling agents are also desirable. (See [0067]).  Wilmot teaches that gellan gum and xanthan gum can both gel and thicken the composition. (See [0060] and [0063]).  A combination of xanthan gum and gellan gum is called for in instant claims 2 and 3, and they are gelling agents as called for in instant claim 1.  The gelling agent is present in an amount of about 0.1 to 5%. (See [0068]).  0.1 to 5% overlaps with the 0.35 to 0.8% called for in instant claim 1 and also overlaps with the 0.35 to 0.55% called for in instant claim 11.
Wilmot does not teach an amount of preservatives or Lactobacillus/radish root ferment filtrate.  Wilmot also does not teach Sambucus nigra seed oil or an amount of 
Saeki et al. (Saeki) teaches a moisturizing agent that can be an emulsion. (See Abstract and [0103], [0106], [0107]).  Saeki also teaches a gelling agent that can be a combination of xanthan gum and gellan gum.  (See [0124]).  Saeki teaches that gellan gum and xanthan gum can both gel and thicken the composition. (See [0124]).  
Saeki teaches that an oil component can be Sambucus nigra seed oil. (See [0170]).  Sambucus nigra seed oil is called for in instant claim 7 and it is a plant oil as called for in instant claim 5.  It is also an oil component as called for in instant claim 1.  
Jacob teaches an antioxidant containing cosmetic composition formulated to combat conditions associated with free radical damage. (See Abstract).  The composition can be an emulsion with an oil component, water, a gelling agent and a preservative. (See [0043], [0046] and [0047]).  Oils can be present in an amount of about 10 to about 50% which overlaps with the 18% to 25% called for in instant claim 1. (See [0038]).  
Jacob teaches radish root ferment filtrate as called for in instant claim 10. (See [0029]).  Radish root ferment filtrate is a preservative as called for in instant claim 8.  Jacob teaches that preservatives can be present in the composition in an amount of about 0.01 to 10%. (See [0043]).  0.01 to 10% overlaps with the from 4 to 6% called for in instant claim 9.  Jacob also teaches that radish root ferment filtrate is an antimicrobial. (See [0029]).
prima facie obvious for one of ordinary skill in the art making the emulsion of Wilmot to use 0.1 to 5% of a combination of xanthan gum and gellan gum in order to have a sufficiently gelled and thickened emulsion.
Sambucus nigra seed oil as an oil component as taught by Saeki in order to moisturize with a plant extract as taught by Saeki.    
It would have been prima facie obvious for one of ordinary skill in the art making the emulsion of Wilmot to use Sambucus nigra seed oil as an oil component as taught by Saeki in order to moisturize with a plant extract as taught by Saeki.   
It would have been prima facie obvious for one of ordinary skill in the art making the emulsion of Wilmot to use 0.1 to 10% radish root ferment filtrate in order to have an  antimicrobial composition as taught by Jacobs.   


Response to Arguments
Applicants’ arguments of February 23, 2022 and inventor Declaration have been fully considered are found to be mostly persuasive.  
Applicants note that that the petrolatum-based composition of Burnam is made up primarily of petrolatum which serves as a suspension matrix for the active ingredient and requires the petrolatum to be present in an amount that is at least greater than about 80 wt%.  This differs greatly from the “18 wt% to 25 wt%” amount of the oil component and 0.35 to 0.8 wt% of a gelling agent in the emulsions recited in claim 1.  Applicants assert that the entire disclosure of Burnham teaches the petrolatum to be present  in an amount that is greater than 80 wt%.  Applicants assert that lowering the 
Applicants disagree that the Sambucus nigra seed oil could serve as the oil component of claim 1 because Burnam merely teaches as one of the components in a laundry list of active ingredients to be dispersed throughout the petrolatum.  
Applicants also assert that a person of ordinary skill in the art would have no motivation to refer to the teachings of Saeki and Jacobs when preparing the petrolatum-based composition of Burnham as such combination would render the petrolatum-based composition of Burnam unstable (i.e., separation of petrolatum and active ingredients upon storage would occur).  
Additionally, Burnam does not teach or suggest the amount of a gelling agent which may be a combination of xanthan gum and gellan gum.  The citation to Saeki and Jacobs does not compensate for this deficiency of Burnam.  
Saeki discloses a composition for moisturization that includes a moisturizing agent and a pharmacologically acceptable carrier.   Applicant asserts that the Office Action’s assertion that Saeki teaches a combination of xanthan gum and gellan gum being used as a polymerizing-thickening-gelling agent is arbitrary. 
In addition to the gelling agent, Saeki also provides a laundry list of different components for serving as the pharmacologically acceptable carrier, and one of them is 
Regarding Jacobs, a surfactant/emulsifier is still a necessary component for the compositions disclosed in Jacobs, which is in contrast to the emulsifier-free petrolatum-based composition of Burnam.  Therefore, skilled artisans would have not motivation to combine the teachings of Saeki or Jacobs or to lower the amount of petrolatum.  Such combination would inevitably render the petrolatum-based composition inoperable for the intended purpose of Burnam, i.e., dispersing the active ingredient as nanodroplets throughout the petrolatum without the presence of an emulsifier.  There is therefore no reasonable expectation of success in modifying Burnam in the manner proposed in the Office Action.  


 
Applicants’ obviousness arguments have been carefully reviewed and are found to be sufficiently persuasive as they relate to Burnham that the rejection has been withdrawn above.   
All of the elements of the claims are taught by the combination of references in the newly applied rejections above.  
With respect to Applicants arguments regarding Saeki and Jacobs, these references are not cited for their teachings of the possible option of a surfactant, so this teaching as an option is not relevant to the combined teachings of the references.  It 
The remainder of Applicants’ arguments are moot in view of the new rejections applied above. 




Conclusion
No claims are allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/SARAH  CHICKOS/
Examiner
Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616